KNOLL, Judge.
MOTION TO DISMISS
On October 22, 1985, the trial court rendered judgment on the issue of when the community regime existing between the parties terminated. From that judgment the defendant-appellant was granted a sus-pensive appeal which was dismissed by the trial court for failure to post bond on September 11, 1986. The appellant was allowed to proceed with the matter as a devolutive appeal.
The trial court rendered judgment partitioning the community and signed the judgment on June 12, 1986. The appellant filed a motion for a suspensive appeal which was granted on July 17, 1986.
The appellant requested an extension to file her brief which we granted and confirmed by letter dated October 6, 1986. This letter noticed the appellant that her brief was due in accord with the extension on October 27, 1986. On October 31, 1986, having received no brief from the appellant, this court forwarded to the appellant notice that her appeal would be dismissed in accord with Rule 2-8.6 of the Uniform Rules, which according to the rule, would have made her brief due on December 1, 1986.
On December 8, 1986, the court received what purported to be a brief on behalf of the appellant consisting of only a short statement of the case and a broad specification of error. (See Appendix 1). The purported brief contained no legal arguments, law or jurisprudence and no recitation of facts. This purported brief was filed seven days late.
The appellant having failed to timely file a brief as required by Rule 2-12.6 of the Uniform Rules — Courts of Appeal, her appeal is hereby dismissed at her cost. We do not deem the appellant’s attempt to file what purported to be a brief, seven days late, sufficient cause for us to suspend our rules.
APPEAL DISMISSED.
APPENDIX I
ORIGINAL BRIEF ON BEHALF OF AUDREA MERLE COOPER, DEFENDANT-APPELLANT
LARRY A. ROACH, Of Counsel 2917 Ryan Street Lake Charles, LA 70601
(318) 433-8504
STATEMENT OF THE CASE
The suit bearing docket number 82-5414 in the Fourteenth Judicial District Court was tried in two phases.
In the first phase, the court ordered that the community between the parties be terminated retroactively to October 8, 1982.
From this decision AUDREA MERLE COOPER, appealed and a brief has been filed.
The second phase of the case was tried later and the Court partitioned the property as set out in the Judgment of the Court.
From this Judgment, defendant-appellant has appealed.
*583SPECIFICATION OF ERROR
The trial court erred in the way that it apportioned the various properties to AU-DREA MERLE COOPER and BILLY RAY COOPER.
RESPECTFULLY SUBMITTED,
/s/ Larry A. Roach LARRY A. ROACH 2917 Ryan Street Lake Charles, LA 70601 (318) 433-8504
CERTIFICATE
I HEREBY CERTIFY that a copy of the above and foregoing brief has this date been forwarded to Elizabeth Hardy, counsel for BILLY RAY COOPER, by placing a copy in the United States Mail, postage prepaid, this 8th day of December, 1986.
LARRY A. ROACH